The Fund held annual meeting of shareholders on July 14, 2009. Common/Preferred shareholders voted as indicated below: Withheld Affirmative Authority Convertible & Income Re-election of Paul Belica -Class III to serve until 2012 64,895,145 2,608,849 Re-election of John C. Maney** -Class III to serve until 2012 64,950,714 2,553,280 Election of Diana L. Taylor*† -Class II to serve until 2011 10,761 312 Messrs. Hans W. Kertess, James A. Jacobson***, William B.Ogen, IV and R. Peter Sullivan, III continue to serve as Trustees of the Convertible & Income Fund. * Preferred Shares Trustee. ** John C. Maney is an Interested Trustee of the Fund.***Mr. Jacobson joined the Board of Trustees on December 14, 2009. † Resigned from the Board of Trustees on September 10, 2009. Mr. Robert E. Connor* served as Trustee of the Fund until his death on April 8, 2010.
